Case 2:20-cv-00434-JLB-MRM Document 13 Filed 09/14/20 Page 1 of 1 PageID 53




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RACHELLE CLERVIL,

             Plaintiff,

v.                                            Case No.: 2:20-cv-00434-JLB-MRM

EQUIFAX INFORMATION SERVICES,
LLC,

             Defendant.
                                        /

                                       ORDER

          The parties have reached a settlement. (Doc. 12.) Pursuant to Local Rule

3.08(b), this action is DISMISSED, subject to the right of any party within sixty days

to: (1) submit a stipulated form of final order or judgment; or (2) move to reopen the

case for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on September 14, 2020.
